Title: From George Washington to Major General Philip Schuyler, 22 May 1776
From: Washington, George
To: Schuyler, Philip



Dear Sir
Amboy [N.J.] May 2[2]th 1776.

Congress having been pleased to request My Attendance at Philadelphia to advise with them on the Situation of our Affairs, & of such Measures as may be Necessary to adopt for this Campaign, I had got thus far on my Journey, where I called to View the Ground & such Places on Staten Island contiguous to It, which may be proper for Works of Defence, when Your Favor of the 16th instant, with Its several Inclosures came to Hand.
I am exceedingly concerned for the Distress of our Troops in Canada, and as I informed You heretofore, have been very Importunate with the Commissary to forward all the Provisions in his Power, In Consequence of which he has sent a Good Deal on, & I shall again repeat my Orders & Enjoin him to Continue his Supplies as largely & Expeditiously as possible.
I wrote You on the 17th Instant & am hopeful the 27½

Barrels of Nails which were all that could be got, with the five Tons of Lead then sent, will have reached You or at least Albany, from whence they will be forwarded, & in a Letter to General Putnam, have directed him to examine our Stock of the Latter & to furnish You with a further Quantity If It can be spared, at Philadelphia I will try to get a Supply. I have also directed him to send You two Tons more of Powder & such Intrenching Tools as can be possibly spared or procured from the Convention in Consequence of an Application I made two or three Days since. We are deficient in these, Not having a sufficiency to carry on the Works for the Defence of New York, with the Expedition I wish or the Exigency of the Time Demands.
In Respect to Cannon Shot & Guns for the Vessels in the Lake, I have requested him to consult Colo. Knox, & with the Convention about Sail Cloth &ca & if any of them can be spared or procured, that they be immediately sent You.
Our Situation respecting the Indians is rather delicate & Embarrassing. They are attached to Johnson, who is our Enemy. Policy & Prudence on the One Hand, suggest the Necessity of seizing him & Every Friend of Government, On the Other if he is apprehended, there will be Danger of Incurring their Resentment, I hope the Committee will conduct the Matter in the least Exceptionable Manner & in that Way, that shall most advance the Public Good.
I observe from the Minutes of a Council of War, Genl Thomas’s Letter & that of Messrs Carroll & Chase to Doctor Franklin, that our Troops Cannot make a Stand at De Chambeau as I had hoped; I wish It were practicable, for most Certainly the lower down the River we Can maintain our Post, the more important will the Advantages resulting from It, be, Considering all the Country below us as lost, & that there may be some Prospect of gaining that above from whence we might draw Supplies in some Degree & have the Friendship & Assistance of the Inhabitants. It is Certain we should make a stand as low down as we Can, So as not to have a Retreat Cut off in Case of Necessity or an Opportunity of receiving Provisions. But unacquainted as I am with the Country, I cannot undertake to say where It should be, Not doubting & hoping that Every Thing for the best will be done. I am, Dr Sir, Your Affectionate Hble servt

Go: Washington

